Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 12-15, 17-26, 28-36 and 38-67 are currently pending in the application.
Claims 16, 27 and 37 have been canceled.
Claims 40-67 have been added.

Response to Amendment
The applicant amended independent claims 12 and 36 with features similar to: “and”.
The applicant amended independent claim 28 with features: “a processor configured to generate detected data related to the fluorescence and output the detected data for displaying a visual representation on a display ” and “wherein the visual representation, representing the detected data in each one of the plural wavelength regions, has a plurality of colors, and a respective color at each fluorescence intensity in each wavelength region indicates an accumulated number of microparticles at said fluorescence intensity in said wavelength region”.
 
Allowable Subject Matter
Claims 12-15, 17-26, 28-36 and 38-67 are allowed.

The amendments to claims 12, 28 and 36 do not affect the allowance of the claims.

Claim 52 recites similar features as in claims 12, 28 and 36 and the claim is allowed.

Claims 13-15 and 17-26 are directly dependent from claim 12 and they are allowed.

Claims 29-35 and 40-51 are directly or indirectly dependent from claim 28 and they are allowed.

Claims 38-39 are directly dependent from claim 36 and they are allowed.

Claims 53-67 are directly or indirectly dependent from claim 52 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611